Citation Nr: 1732882	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-12 453	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been presented to reopen a claim of service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from July 1982 to June 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 2002, the RO denied service connection for diabetes mellitus.  The Veteran did not perfect an appeal.  

2.  Evidence submitted since the RO's February 2002 decision is not cumulative or redundant and raises a reasonable possibility of substantiating the underlying claim for service connection for a left shoulder disability.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision is final regarding the issue of service connection for diabetes mellitus.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  New and material evidence has been received since the RO's February 2002 rating decision sufficient to reopen the Veteran's claim of service connection for diabetes mellitus.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran's claim has been considered with respect to VA's duty to notify and assist.  Other than the matters addressed in the remand section, the outcome below is favorable.  Thus, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

II.  New and Material Evidence

A February 2002 rating decision denied service connection for DM on the basis that there was no medical evidence showing a diagnosis of DM in-service or within one year of separation.  

Although the RO declined to reopen the claim in a March 2012 rating decision, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 to address whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence of record at the time of the February 2002 rating decision included the Veteran's service treatment records.  Evidence received since February 2002 includes VA treatment records from March 1995 through December 2011 and lay statements from the Veteran.  This evidence is presumed credible for the purpose of determining whether new and material evidence has been submitted.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran has submitted statements indicating that while he was in service, he gained weight, was tired, aggravated, and lethargic, and twice went to the hospital because he was unable to move.  He further stated that he underwent a CT scan but that the underlying problem was never determined.  The Veteran's statements are corroborated by his service treatment records, which show that he received a CT scan in March 1987.  The Veteran also stated that his vision began to worsen eight months after separation from service.  

The Board finds that the evidence submitted since the February 2002 Board decision is new and material.  This evidence is new in that it was not previously considered by agency decisionmakers.  It is also not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim by demonstrating the claim by demonstrating that the Veteran's diabetes mellitus may have manifested in-service or within the presumptive period.  Accordingly, reopening of the claim of entitlement to service connection for diabetes mellitus is warranted.  


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus; to that extent only, the appeal is granted.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issue on appeal.

The Board notes that the Veteran has not been afforded a VA examination.  The Board finds there is insufficient competent evidence on file to make a decision on the claim, and a remand is required to obtain a VA examination and opinion to assess the etiology of the Veteran's diabetes mellitus.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As the Veteran's claim is being remanded for further development, any outstanding treatment records which support the Veteran's claim but are not associated with the claims file should be requested, where necessary, obtained, and associated with the record.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate VA medical professional to ascertain the nature and etiology of his diabetes mellitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements, as well as the body of this remand order.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. The opinion provider should cite to the medical and competent lay evidence of record, including the Veteran's statements, and explain the rationale for the opinion given.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus is etiologically related to his military service.  

2.  After completing the above and any further action needed as a consequence of the above development, readjudicate the claim on appeal.  If the benefit on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


